Case 1:19-mr-01009-BPB Document3 Filed 08/23/19 Page 1 of 4

AO 93 (Rev. 12/09) Search and Seizure Warrant feip and

   
 

 

 

 

deg & ‘

UNITED STATES DISTRICT COURT = °"™
for the 19 AUS 23 AM 9: 50
District of New Mexico 9 oR

 

In the Matter of the Search of
(Briefly describe the property to be searched

or identify the person by name and address) Case No. | O v1 (2. | 0
)
)
)

Elijah ORTIZ
Date of Birth: XX/XX/1970
SSN: XXX-XX-3401

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the ___ District of New Mexico

(identify the person or describe the property to be searched and give its location):

 

See Attachment A

The person or property to be searched, described above, is believed to conceal (identify the person or describe the
property to be seized):

See Attachment B

| find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property.

YOU ARE COMMANDED to execute this warrant on or before O g - OQ Ss _ Z O/ 7
(not to exceed 14 days)
& inthe daytime 6:00 a.m. to 10 p.m. (} at any time in the day or night as I find reasonable cause has been
established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge

 

(name)

71 I find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay
of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose preperty, will be
searched or seized (check the appropriate box) 1) for days (not to exceed 30).

© until, the facts justifying, the later specific Mn __.
Date and time issued: OB: 22-20/9 & Z: 19 pin. bh lat (rer

Judge 's signature

City and state: Albuquerque, New Mexico B. foul bo ropes VS MAN hele Tv

A

Printed name andtitle 7

 

 

-
 

 

Case 1:19-mr-01009-BPB Document3 Filed 08/23/19 Page 2 of 4

AO 93 (Rev. 12/09) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:

8129/14 6%» Shih Ortiz

 

 

 

Inventory made in the presence of :

S. Samu K

 

 

Inventory of the property taken and name of any person(s) seized:

buceal cell swabs x >

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original
warrant to the designated judge.

 

2122)
pa: Bl22}I@ a
1/'\ Executing officer's signature

Kacy Kamoe. ALE Treo

Printed name and title

 

 

 
——————
Case 1:19-mr-01009-BPB Document3 Filed 08/23/19 Page 3 of 4

Attachment A
DESCRIPTION OF PERSON TO BE SEARCHED
The person known as Elijah ORTIZ, Date of Birth: XX/XX/1970, SSN: XXX-XX-3401

See below picture

 

 

 

 

 

 

 

 
 

ee emoerre
Case 1:19-mr-01009-BPB Document3 Filed 08/23/19 Page 4 of 4

Attachment B
DESCRIPTION OF EVIDENCE TO BE SEARCHED FOR AND SEIZED

DNA evidence from Elijah ORTIZ to wit; Buccal cell swabs, sufficient for DNA analysis,
which would be material evidence in a criminal prosecution.

 

 

 
